Citation Nr: 1611118	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-34 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for an unspecified anxiety disorder.

2. Entitlement to an increased rating in excess of 10 percent for headaches.

3. Entitlement to service connection for sleep impairment, to include as due to an undiagnosed illness.

4. Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

5. Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

6. Entitlement to service connection for light-headedness, loss of appetite and bloating, to include as due to an undiagnosed illness.

7. Entitlement to service connection for a skin disability, to include pustular acne, to include as due to an undiagnosed illness.

8. Entitlement to service connection for myopia, to include as due to an undiagnosed illness.

9. Entitlement to service connection for allergic conjunctivitis, to include as due to an undiagnosed illness.

10. Entitlement to service connection for a bilateral elbow disability, to include a bilateral elbow strain.

11. Entitlement to service connection for a low back disability, to include a lumbar strain.

12. Entitlement to service connection for a bilateral ankle disability, to include a bilateral ankle strain.

13. Entitlement to service connection for increased sensitivity to smell, vomiting, dry mouth, nausea and joint pain and stiffness of the feet and knees, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989 and from December 1990 to July 1991, and was awarded the Southwest Asia Service Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board most recently remanded the issues on appeal for additional development in March 2014. The requested examination having been provided, the directives have been substantially complied with as to the matters decided herein. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As part of this remand, the Board reopened the issues currently on appeal, declined to reopen a claim of service connection for a right knee disability and denied service connection for irritable bowel syndrome (IBS). As such, the issue of new and material evidence will not be addressed in this decision, and the issues of entitlement to service connection for IBS and a right knee disability are no longer on appeal. Further, while on remand the RO granted service connection for an unspecified anxiety disorder (claimed as mood swings) in a January 2015 rating decision. As this constitutes a full grant of the benefits sought, that issue is no longer on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to increased ratings for an anxiety disorder and headaches, and entitlement to service connection for a skin disability, allergic conjunctivitis, and increased sensitivity to smell, vomiting, dry mouth, nausea and joint pain of the feet and knees, to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. The sleep impairment has been attributed to a known etiology as it is the result of sleep deprivation related to the Veteran's service-connected anxiety disorder, and is not a symptom of an undiagnosed or medically unexplained chronic multisymptom illness, including fibromyalgia and chronic fatigue syndrome.

2. Fatigue has been attributed to a known etiology as it is the result of sleep deprivation related to the Veteran's service-connected anxiety disorder, and is not a symptom of an undiagnosed or medically unexplained chronic multisymptom illness, including fibromyalgia and chronic fatigue syndrome.

3. Memory loss has been attributed to a known etiology as it is a symptom of the Veteran's service-connected anxiety disorder, and is not a symptom of an undiagnosed or medically unexplained chronic multisymptom illness, including fibromyalgia and chronic fatigue syndrome.

4. Light-headedness, loss of appetite and bloating have been attributed to a known etiology as they are symptoms of the Veteran's nonservice-connected amyloidosis and treatment therefor, and are not symptoms of an undiagnosed or medically unexplained chronic multisymptom illness, including fibromyalgia and chronic fatigue syndrome.

5. Myopia is considered to be a congenital disease or defect for which service connection cannot be granted, and the evidence does not show a superimposed disease or disability resulting in additional levels of disability.

6. A bilateral elbow disability, to include an elbow strain, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

7. A low back disability, to include a lumbar strain, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

8. A bilateral ankle disability, to include a bilateral ankle strain, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1. The criteria for service connection for a sleep impairment, to include as due to an undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

2. The criteria for service connection for fatigue, to include as due to an undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

3. The criteria for service connection for memory loss, to include as due to an undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

4. The criteria for service connection for light-headedness, loss of appetite and bloating, to include as due to an undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

5. The criteria for service connection for myopia have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

6. The criteria for service connection for a bilateral elbow disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

7. The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

8. The criteria for service connection for a bilateral ankle disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in December 2006, prior to the initial unfavorable adjudication in July 2007. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with several VA examinations in September 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations, and provided sufficient supporting rationales for any opinions given. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, for veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome). See 38 C.F.R. § 3.317.

A claimant's signs or symptoms need not be shown by medical evidence; however, some objective indications of disability are required. 38 C.F.R. § 3.317(a). Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for a sleep impairment, fatigue, memory loss, light-headedness, loss of appetite and bloating, myopia (claimed as blurred vision), and bilateral elbow, bilateral ankle and low back disabilities, to include all as due to an undiagnosed illness. The Board will address each claim applying the legal framework outlined above, with similar claims being grouped together in the interest of brevity.

A. Sleep Impairment, Fatigue and Memory Loss

The Veteran has claimed that he has a sleep impairment, fatigue and memory loss, specifically asserting that these are symptoms of an undiagnosed chronic multisymptom illness. Beginning with this theory as it is the Veteran's primary contention, military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War. 38 C.F.R. § 3.317. The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

In order to determine whether these issues were symptoms of an undiagnosed illness, the Veteran was provided with a VA medical examination in September 2014. In that opinion, the examiner stated that the claimed sleep impairment and memory loss were likely primarily associated with the Veteran's now service-connected anxiety disorder. Concerning fatigue, the examiner noted that the fatigue likely stemmed from the noted sleep impairment, which was in turn a symptom of his psychiatric disorder. The examiner also noted that the Veteran's nonservice-connected amyloidosis and the treatment therefor contributed to the feelings of fatigue. Finally, the examiner stated that there was insufficient medical evidence of record to support a diagnosis of either fibromyalgia or chronic fatigue syndrome.

These findings were corroborated by the September 2014 psychiatric examiner, who in his examination report noted that the Veteran's anxiety disorder was manifested by chronic sleep impairment and mild memory loss. See September 2014 Mental Disorders Examination at 3. There is no evidence that either of these examiners was not competent or credible, and as the opinions are based on the medical evidence of record the Board finds that they are entitled to significant probative weight concerning the etiology of the claimed sleep impairment, fatigue, and memory loss. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records are silent for any notations attributing a sleep impairment, fatigue or memory loss to an undiagnosed illness. Private treatment records concerning the Veteran's treatment for amyloidosis note on-going fatigue associated with treatment. No additional, separate sleep disability has been diagnosed other than the noted anxiety disorder.

The Board notes that the Veteran has asserted that the sleep impairment, fatigue and memory loss are symptoms or manifestations of an undiagnosed or medically unexplained chronic multisymptom illness. However, the Veteran is not competent to state that these complaints are symptoms of an undiagnosed illness or provide opinions as to their etiology, as such to provide such an opinion requires medical expertise. Jandreau, 492 F.3d 1372. As the statements are not competent, the Board finds they are not entitled to probative weight.

Based the competent and credible evidence of record, the Board finds that the claimed sleep impairment, fatigue and memory loss have been competently and credibly associated with a known etiology and diagnosis, namely the Veteran's anxiety disorder, and therefore service connection based on the law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service is not warranted. 38 C.F.R. § 3.317. 

Turning to direct and presumptive service connection, as noted above the September 2014 VA examiners noted that the sleep impairment, fatigue and memory loss were symptoms of the now service-connected anxiety disorder. The rule against pyramiding states that separate additional ratings are not to be assigned if the symptomatology of one condition is duplicative of the symptomatology of another. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). In this case, as the claimed sleep impairment, fatigue and memory loss have all been found to be symptoms of the already service-connected anxiety disorder, and therefore to grant service connection, and therefore assign ratings for, these claimed issues would violate the rule against pyramiding. As such, the Board finds that these issues are fully considered by the currently assigned rating for the anxiety disorder, and service connection for them as separate disabilities is not warranted on a direct or presumptive basis. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The preponderance of the evidence weighs against a finding that the Veteran's sleep impairment, fatigue and memory loss are symptoms or manifestations of a medical unexplained or undiagnosed chronic multisymptom illness, and instead shows that the issues are symptoms of an already service-connected anxiety disorder. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Light-headedness, Loss of appetite, and Bloating

The Veteran has claimed that he has light-headedness, loss of appetite and bloating, which he has argued are symptoms of an undiagnosed chronic multisymptom illness. As noted above, military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War, and therefore the law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service are applicable. 38 C.F.R. § 3.317.

The Veteran was provided with a VA medical examination in September 2014 to determine the etiology, if any, of the reported issues. In that opinion, the examiner noted that the light-headedness, loss of appetite and bloating, based on the medical evidence, had their onset in conjunction with the beginning of treatment for the Veteran's amyloidosis, and that each had either improved or resolved following the conclusion of stem cell therapy.

As such, the examiner indicated that these symptoms are more likely associated with or etiologically related to the amyloidosis, and not symptoms or manifestations of a medically unexplained or undiagnosed chronic multisymptom illness. There is no evidence that either of these examiners was not competent or credible, and as the opinions are based on the medical evidence of record the Board finds that they are entitled to significant probative weight concerning the etiology of the claimed light-headedness, loss of appetite and bloating. Nieves-Rodriguez, 22 Vet. App. 295.

Treatment records are silent for any opinions attributing the claimed light-headedness, loss of appetite and bloating to an undiagnosed illness. Indeed, these symptoms are generally only mentioned in the Veteran's private treatment records concerning his treatment for amyloidosis, which supports the September 2014 VA examiner's conclusion. 

During the course of the appeal, the Veteran has asserted that these symptoms are manifestations of an undiagnosed chronic multisymptom illness. However, the Veteran is not competent to state that these complaints are symptoms of an undiagnosed illness or provide opinions as to their etiology, as such to provide such an opinion requires medical expertise. Jandreau, 492 F.3d 1372. As the statements are not competent, the Board finds they are not entitled to probative weight.

Based on the competent and credible evidence of record, the Board finds that the light-headedness, loss of appetite and bloating have been competently and credibly associated with a known etiology and diagnosis, specifically the amyloidosis and treatment therefor, and therefore presumptive service connection based on an undiagnosed illness is not warranted. 38 C.F.R. § 3.317. 

Turning to direct service connection, treatment records during the appellate period do reflect complaints of these symptoms. However, the Veteran has not alleged, and the medical evidence does not show, that the claimed light-headedness, loss of appetite and bloating were otherwise incurred or aggravated in service, or are causally related to his active duty service. The December 1988 separation examination and report of medical history and the June 1991 medical examination following the Veteran's deployment were all silent for any complaints of these symptoms, or any diagnosis of a disability to which these symptoms were attributed. No opinions are of record linking these claimed symptoms directly to the Veteran's active duty service. The disability with which these issues have been associated in the medical treatment records, specifically amyloidosis and treatment therefor, was already determined to not be service-connected in an unappealed October 2014 decision.

As there is no competent evidence of in-service incurrence of light-headedness, loss of appetite and bloating, or of a causal connection between them and active duty, the second and third elements of service direct connection are not met, and therefore service connection on a direct basis for light-headedness, loss of appetite and bloating is not warranted. 38 C.F.R. § 3.303. Finally, light-headedness, loss of appetite and bloating are not chronic disabilities for VA purposes, and therefore service connection for them based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The preponderance of the evidence weighs against a finding that the Veteran's light-headedness, loss of appetite and bloating are symptoms or manifestations of a medical unexplained or undiagnosed chronic multisymptom illness, or were otherwise incurred in or are related to his active duty service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

C. Myopia

The Veteran contends he is entitled to service connection for myopia, to include as due to an undiagnosed illness. As an initial matter, myopia is not a recognized chronic disease for VA purposes, and therefore service connection based on the presumption in favor of chronic diseases and continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303, 3.307, 3.309. Further, while the Veteran has qualifying service in Southwest Asia, the Veteran's claimed blurred vision has been diagnosed as myopia, and therefore cannot be considered an undiagnosed illness or a medically unexplained chronic multi symptom illness. 38 C.F.R. § 3.317. Hence, service connection is not warranted for myopia based on the undiagnosed illness presumptive provisions. Id.

Turning to direct service connection, the Board initially notes that although the Veteran complains of blurred vision, these complaints were diagnosed as myopia, which is fully corrected with the use of glasses, by the September 2014 ophthalmologist. Myopia is defined as a refractive error of the eye. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1225 (32d ed. 2012). Refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9. In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. Id. Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury. See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45711 ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

As such, service connection cannot be granted for myopia as a matter of law. There is no competent medical evidence of record indicating that there is a superimposed disability on top of the Veteran's diagnosed myopia that affected or blurred his vision, with the September 2014 ophthalmologist stating that the Veteran's vision is fine with corrective lenses. Therefore, an opinion as to the issue of a superimposed disability is not warranted.

Although the Veteran has established a current diagnosis of myopia, this diagnosis is for a refractive error of the eye for which service connection cannot be granted as a matter of law, and there is no competent and credible evidence of a superimposed disability affecting the Veteran's vision. 38 C.F.R. §§ 3.303(c), 4.9. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

D. Elbow, Low Back, and Bilateral Ankle Strains

The Veteran has claimed that he has elbow, low back and ankle pain as due to an undiagnosed illness stemming from his service in Southwest Asia. As noted previously, the law and regulations pertaining to undiagnosed illness are applicable. 38 C.F.R. § 3.317. However, the September 2014 examiner indicated that the complained of elbow, low back and ankle pain were attributable to elbow, low back and ankle strains. As the complained of pain has been attributed to a known clinical diagnosis, service connection based on the presumption concerning undiagnosed illnesses is not warranted in this case. Id.

Additionally, strains are not chronic diseases for VA purposes, nor are they encompassed by a broader listed disease such as arthritis. 38 C.F.R. § 3.309(a). Thus, service connection for these diagnosed disabilities is not warranted based on the presumption in favor of chronic diseases or continuity of symptomatology. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Turning to direct service connection, while the Veteran has current diagnoses of elbow, low back and ankle strains, the Veteran has not alleged, and the medical evidence does not show, that these disabilities were incurred in or are causally related to the Veteran's active duty service. The Veteran has not provided any statements indicating the current disabilities are directly related to service. The Veteran's December 1988 separation examination and report of medical history are silent for any complaints or diagnoses of elbow, back or ankle problems. Likewise, the Veteran June 1991 examination following his deployment is also silent for any elbow, low back or ankle issues. 

The medical evidence of record is completely silent for any opinions linking the diagnosed strains with either period of active service, and indeed is largely silent even for complaints of elbow, low back or ankle disabilities. The September 2014 VA examiner indicated that there was no medical evidence to support a finding that the Veteran's elbow, low back or ankle strain were either incurred in or causally related to active duty service. As there is no competent evidence of in-service incurrence of elbow, low back or ankle strains, or of a causal connection between them and active duty, the second and third elements of service direct connection are not met, and service connection on a direct basis for elbow, low back or ankle strains is not warranted. 38 C.F.R. § 3.303. 

The preponderance of the evidence weighs against a finding that the Veteran's elbow, low back or ankle strains are symptoms or manifestations of a medical unexplained or undiagnosed chronic multisymptom illness, or were otherwise incurred in or are related to his active duty service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.



ORDER

Entitlement to service connection for a sleep impairment, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for fatigue, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for memory loss, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for light-headedness, loss of appetite and bloating, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for myopia is denied.

Entitlement to service connection for a bilateral elbow disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a bilateral ankle disability is denied.


REMAND

Concerning entitlement to an increased rating for an anxiety disorder, when a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). An NOD is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. 

In this case, the RO granted service connection for an anxiety disorder in January 2015 and assigned a noncompensable rating. The Veteran responded by submitting a statement expressing dissatisfaction with the assigned rating in June 2015, which constitutes a timely NOD. 38 C.F.R. § 20.201. Effective March 24, 2015, all NODs are required to be submitted on a standardized form. 79 Fed. Reg. 57,660 (Sept. 24, 2014) (eff. Mar. 24, 2015). However, this provision does not apply to claims that were pending at the time the change became effective. As the Veteran's increased rating claim is an initial one, and thus dates back to the date of his claim for service connection, the Board finds the current claim was pending prior to the effective date of the change and will therefore accept the June 2015 statement as a notice of disagreement. There is no indication that any further action has been taken on this issue, and therefore a remand is required for the issuance of a statement of the case and to provide the Veteran with an opportunity to perfect an appeal.

Regarding the Veteran's claim for an increased rating for his headaches, the Veteran indicated in January 2015 that his headaches had become prostrating, but that he was still able to function on a daily basis. The Veteran has not reported prostrating headaches prior to this date, and the most recent September 2014 VA examination notes that prostrating headaches were not present at that time. As the Veteran is competent to report this symptom and there is no evidence that he is not credible, the Board finds that there is an allegation of an increase in severity of the headaches since the last VA examination, and thus the claim must be remanded for a new examination. 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Turning to allergic conjunctivitis, a VA ophthalmology opinion was obtained in September 2014. In it, the examiner noted that allergic conjunctivitis was not related to service based on the 23 year gap between the Veteran's separation from service and his first diagnosis. However, the examiner did not address April 1994 and May 1994 treatment records reflecting complaints of watering eyes following service in the Persian Gulf, which establish potential manifestations within 5 years after the Veteran's separation. As the opinion is based on inaccurate facts, it is inadequate for rating purposes. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). Therefore, the claim must be remanded for a new opinion concerning the nature and etiology of the Veteran's allergic conjunctivitis.

Concerning the claimed skin disability, an opinion as to its etiology was obtained in September 2014. In that opinion the examiner stated that on examination there was no evidence of a skin disability at the time, but that the Veteran reported a recurring skin disability due to exposure to sand fleas and other insects in service, although there had not been a recurrence for about two years. No opinion as to etiology of the historical diagnosis of pustular acne was provided. As the Veteran has reported a skin disability as being present during the appeal, and a skin condition was noted within reasonably close proximity to the date of the Veteran's claim, the claim must be remanded so that such an opinion as to the etiology of the noted pustular acne can be provided. Stegall, 11 Vet. App. at 271.

Finally, with respect to the claims for service connection for increased sensitivity to smell, vomiting, dry mouth, nausea and foot and knee pain, adequate opinions as to the etiology of these claimed issues were not provided. The examiner did not provide an opinion indicating whether the claimed increased sensitivity to smell, vomiting and dry mouth were manifestations of a medically unexplained or undiagnosed chronic multisymptom illness or whether they were collectively or individually attributable to other diagnosed illnesses. Thus, a new opinion is required addressing these claimed issues as requested in the prior Board remand. Id.

Concerning the knee and foot pain, the Board notes that the examiner diagnosed the Veteran with bilateral knee and feet arthralgias. However, this is merely a diagnosis of joint pain, and as pain is not considered to be a disability it is not capable of being service-connected. Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 150 (32d ed. 2012) (defining "arthralgia" as simply "pain in a joint). While such a diagnosis is not directly capable of service connection, the examiner did not state whether this joint pain was attributable to a known etiology or was a manifestation of an undiagnosed illness. As such, these claims must be remanded to determine whether the noted knee and foot pain are manifestations of an undiagnosed illness. 

For the claimed nausea, the examiner indicated that the Veteran reported the nausea primarily appears to be associated with his headaches, particularly in instances where he does not take his medication quickly enough, as well as one instance of nausea in service. However, the examiner did not provide an explicit opinion on whether the claimed nausea was a manifestation of an undiagnosed illness, a symptom of his service-connected headaches, or directly related to his active duty service. As the requested opinion concerning nausea was not provided, the Board must remand the claim for a new opinion. Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the issue of entitlement to an increased rating for an unspecified anxiety disorder.

Advise the Veteran of the procedural requirements to continue an appeal of the issue. If, and only if, the Veteran files a timely substantive appeal, the issue(s) should be certified to the Board.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for an appropriate examination by a medical professional to determine the current nature and severity of his service-connected headaches. The electronic claims folder must be reviewed by the examiner in conjunction with the examination. 

Any indicated studies should be performed and the results recorded in the examination report. The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation.

3. After undertaking the development listed in Directive 1, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's allergic conjunctivitis. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's allergic conjunctivitis is related to his active duty service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to an April 1994 Persian Gulf War examination noting increased eye watering, a May 1994 treatment record noting worsening eye watering since the Persian Gulf, and the Veteran's statements concerning trouble with watering eyes since service.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. After undertaking the development listed in Directive 1, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's skin disability. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's skin disability, to include pustular acne, is related to his active duty service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to a July 1998 notation of pustular acne, a December 2001 notation of a skin rash, and the Veteran's statements that he was exposed to sand fleas and other insects in service which caused his skin disability.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. After undertaking the development listed in Directive 1, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's reported increased sensitivity to smell, vomiting, dry mouth, nausea, joint pain and stiffness of the feet and knees. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Are any or all of the following attributable to or associated with a diagnosable illness:

1) Increased sensitivity to smell?

2) Vomiting?

3) Dry mouth?

4) Joint pain of the feet and knees?

b) For each of the above issues that is attributable to a known diagnosis, is it at least as likely as not (a fifty percent probability or greater) that that diagnosed disability or illness is related to the Veteran's active duty service?

c) For each of the above issues that is not attributable to a known diagnosis, is it at least as likely as not (a fifty percent probability or greater) that they are symptoms or manifestations of a medically unexplained chronic multisymptom illness?

A medically unexplained chronic multisymptom illness for the purposes of this question is manifested by symptoms and signs such as fatigue, pain, disability out of proportion to physical findings and inconsistent demonstration of laboratory abnormalities. 38 C.F.R. § 3.317(a)(2)(ii).

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

6. Thereafter, readjudicate the issues of entitlement to an increased rating for headaches, and entitlement to service connection for a skin disability, allergic conjunctivitis, and increased sensitivity to smell, vomiting, dry mouth, nausea and joint pain and stiffness of the feet and knees. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


